PER CURIAM.
Appellant, counterplaintiff below, appeals a “judgment” granting appel-lee/counterdefendant’s motion for summary judgment as to a three-count counterclaim. The decretal portion of the trial court’s “judgment” reads:
ORDERED, ADJUDGED and DECREED, that Counter-defendant’s Motion for Summary Judgment is hereby granted.
This order is merely authorization for entry of a final judgment; it does not, in and of itself, constitute an appealable final judgment. Shupack v. Allstate Insurance Co., 356 So.2d 1298 (Fla. 3d DCA 1978). Additionally, it appears from a review of the record that appellee’s motion for summary judgment applies only to Count I of appellant’s three-count counterclaim. Because all three of the counts in the counterclaim are interrelated and arise out of the same transaction, a final judgment as to only one count is a nonappeala-ble interlocutory order. Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974); McClain Construction Corp. v. C.S. Roberts, 351 So.2d 399 (Fla. 2d DCA 1977).
APPEAL DISMISSED.
ERVIN, C.J., and BOOTH and ZEH-MER, JJ., concur.